DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/28/2021. As directed by the amendment: claims 1, 3, 6, 11, 13, 18-19 have been amended; no claims have been canceled; and new claim 20 has been added. Thus, claims 1-20 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 03/31/2021.
 
Response to Arguments
Applicant’s argument pages 7-8 of the remarks filed 06/28/2021 that Young’s embodiment in figs. 21-23 fails to disclose a cap that defines an outer surface configured to be touched by a user for removing the cap from a distal end of a medicament delivery device. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 13-15, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perche et al. (US 2016/0243315).
Regarding claim 1, Perche discloses 
A sheath removal mechanism (30, figs. 13-19) for removing a protective needle sheath (20) from a medicament container (16) that is arrangeable in a medicament delivery device (10), the sheath removal mechanism (30) comprising: 
a cap (30) attachable to a distal end of the medicament delivery device (distal end of 10, see figs. 13-19), 
wherein the cap (30) comprises a plurality of sheath removal beams (38, see figs. 14, 16, 18, and pars. 0077, 0079) and a plurality of inward ledges (40, see fig. 16) respectively arranged on the plurality of sheath removal beams (38, see fig. 16) and adapted to engage the protective needle sheath (20, see fig. 16), 
wherein the cap (30) defines one or more openings (opening at the distal end of 30, see figs. 14-16) arranged on a distal face of the cap (distal face of 30, see figs. 14-16) and configured to allow insertion of an assembly tool (Examiner notes: the limitation “configured to allow insertion of an assembly tool” is interpreted as functional limitation, and the limitation “an assembly tool” is not positively recited in claim 1. See figs. 14-16, cap 30 has the opening at the distal end of 30. Therefore, the cap 30 is configured to allow insertion of an assembly tool), and 

Regarding claim 6, Perche discloses 
The sheath removal mechanism according to claim 1, wherein the plurality of sheath removal beams (38) extends in a proximal direction from the distal face of the cap (distal face of 30, see fig. 18) or is part of an internal sleeve extending in the proximal direction from the distal face of the cap (Examiner notes: see fig. 18, beams 38 extend in the proximal direction from the distal face of 30).
Regarding claim 7, Perche discloses 
The sheath removal mechanism according to claim 1, wherein the plurality of sheath removal beams (38) is compliant (see par. 0079 and see also pars. 0081-0085).
Regarding claim 8, Perche discloses 
The sheath removal mechanism according to claim 1, wherein the plurality of inward ledges (40) is compliant (see par. 0079 and see also pars. 0081-0085).
Regarding claim 9, Perche discloses 
The sheath removal mechanism according to claim 1, further comprising an internal casework (28, see figs. 14-16, 19, and pars. 0076 and 0080) arranged on a case (12) of the medicament delivery device (10), the internal casework (28) adapted to radially outwardly support the plurality of sheath removal beams (38) to prevent radially outward deflection of the plurality of sheath removal beams (38) during movement of the cap (30) away from the case (12) (see figs. 13-19 and pars. 0084-0085).
Regarding claim 10, Perche discloses 
The sheath removal mechanism according to claim 9, wherein the internal casework (28) is adapted to allow radially outward deflection of the plurality of sheath removal beams (38) during insertion of the medicament container (16) with the protective needle sheath (20) into the case (12) (see fig. 14 for the device 10 without the medicament container 16 and see fig. 16 for the device with the medicament container 16, when 16 is inserted into device 10, 28 allows radial outward deflection of 38).
Regarding claim 13, Perche discloses 
The sheath removal mechanism according to claim 9, wherein one or more of the plurality of sheath removal beams (38), or the internal casework (28) are ramped for radially inwardly deflecting the plurality of sheath removal beams (38) during removal of the cap (30) from the case (12) (see fig. 16, the proximal end portion of 38 and the proximal end portion of 28 are ramped; therefore, 38 and 28 are configured to radially inwardly deflect 38 during removal of 30 from 12).
Regarding claim 14, Perche discloses 
The sheath removal mechanism according to claim 1, wherein the plurality of inward ledges (40) is adapted to engage proximally behind a proximal end of the protective needle sheath (proximal end of 20, see fig. 16) or into a lateral recess within the protective needle sheath.
Regarding claim 15, Perche discloses 
The sheath removal mechanism according to claim 1, further comprising a ramp on one or more of the plurality of sheath removal beams (ramp on the proximal end portion of 38) for engaging the protective needle sheath (20) in a manner to radially outwardly deflect the plurality of sheath removal beams (38) during insertion of the protective needle sheath (20) (see figs. 14 and 16, see also pars. 0079, 0083, 0085).
Regarding claim 18, Perche discloses 

a cap  (30) attachable to a distal end of the medicament delivery device (distal end of 10, see figs. 13-19), 
wherein the cap (30) comprises a plurality of sheath removal beams (38, see figs. 14, 16, 18, and pars. 0077, 0079) and a plurality of inward ledges (40, see fig. 16) respectively arranged on the plurality of sheath removal beams (38, see fig. 16) and adapted to engage the protective needle sheath (20, see fig. 16), 
wherein the cap (30) defines one or more openings positioned on a lateral area (opening at the distal end of 30, see figs. 14-16) and configured to allow insertion of an assembly tool (Examiner notes: the limitation “configured to allow insertion of an assembly tool” is interpreted as functional limitation, and the limitation “an assembly tool” is not positively recited in claim 1. See figs. 14-16, cap 30 has the opening at the distal end of 30. Therefore, the cap 30 is configured to allow insertion of an assembly tool), and 
wherein the cap (30) defines an outer surface (outer surface of 30) configured to be touched by a user for removing the cap from the distal end of the medicament delivery device (Examiner notes: the limitation “configured to be touched by a user for removing the cap from the distal end of the medicament delivery device” is interpreted as functional limitation. See fig. 18 and pars. 0050-0051 and 0077, the cap comprises gripping means 34 with raised elements 50. Therefore, the cap 30 is configured to be touched by a user for removing the cap from the distal end of the medicament delivery device 10).

Claim(s) 1, 6-15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (US 2015/0174325).
Regarding claim 1, Young discloses 

a cap (34) attachable to a distal end of the medicament delivery device (distal end of device 10/14, see fig. 30), 
wherein the cap (34) comprises a plurality of sheath removal beams (142) and a plurality of inward ledges (ledges on proximal end portion of 142) respectively arranged on the plurality of sheath removal beams (142) and adapted to engage the protective needle sheath (40), 
wherein the cap (34) defines one or more openings (opening at the distal end of 34, see figs. 29-30) arranged on a distal face of the cap (distal face of 34, see figs. 29-30) and configured to allow insertion of an assembly tool (Examiner notes: the limitation “configured to allow insertion of an assembly tool” is interpreted as functional limitation, and the limitation “an assembly tool” is not positively recited in claim 1. See figs. 29-30, cap 34 has the opening at the distal end of 34. Therefore, the cap 34 is configured to allow insertion of an assembly tool), and 
wherein the cap (34) defines an outer surface (outer surface of 34) configured to be touched by a user for removing the cap from the distal end of the medicament delivery device (Examiner notes: the limitation “configured to be touched by a user for removing the cap from the distal end of the medicament delivery device” is interpreted as functional limitation. See fig. 34, the cap 34 provides its outer surface for a user to grip to remove the cap 34 from the device 10/14).
Regarding claim 6, Young discloses 
The sheath removal mechanism according to claim 1, wherein the plurality of sheath removal beams (142) extends in a proximal direction from the distal face of the cap (distal face of 34) or is part of an internal sleeve extending in the proximal direction from the distal face of 
Regarding claim 7, Young discloses 
The sheath removal mechanism according to claim 1, wherein the plurality of sheath removal beams (142) is compliant (Examiner notes: see fig. 30, the internal diameter between the two opposite beams 142 of cap 34 is smaller than the external diameter of the distal portion of the needle sheath 40. Therefore, beams 142 is compliant to allow the insertion of the distal portion of the needle sheath 40 between beams 142).
Regarding claim 8, Young discloses 
The sheath removal mechanism according to claim 1, wherein the plurality of inward ledges (ledges on proximal end portion of 142) is compliant (Examiner notes: see fig. 30, the internal diameter between the two opposite beams 142 of cap 34 is smaller than the external diameter of the distal portion of the needle sheath 40. Therefore, ledges on proximal end portion of 142 is compliant to allow the insertion of the distal portion of the needle sheath 40 between beams 142).
Regarding claim 9, Young discloses 
The sheath removal mechanism according to claim 1, further comprising an internal casework (24) arranged on a case (26) of the medicament delivery device (10/14, see fig. 30), the internal casework (24) adapted to radially outwardly support the plurality of sheath removal beams (142) to prevent radially outward deflection of the plurality of sheath removal beams (142) during movement of the cap (34) away from the case (26) (see fig. 30 and pars. 0090-0091, 24 is arranged radially outwardly around beams 142. When cap 34 is removed from the device 10/14, 24 prevents 142 from being disengaged with the needle sheath 40).
Regarding claim 10, Young discloses 
The sheath removal mechanism according to claim 9, wherein the internal casework (24) is adapted to allow radially outward deflection of the plurality of sheath removal beams (142) 
Regarding claim 11, Young discloses 
The sheath removal mechanism according to claim 9, further comprising a portion of a needle shroud (18), the portion (portion of 18) adapted to radially outwardly support the plurality of sheath removal beams (142, see fig. 30) to prevent radially outward deflection of the plurality of sheath removal beams (142) during movement of the cap (34) away from the case (26) (see fig. 30 and pars. 0090-0091, 18 is arranged radially outwardly around beams 142. When cap 34 is removed from the device 10/14, 18 prevents 142 from being disengaged with the needle sheath 40).
Regarding claim 12, Young discloses 
The sheath removal mechanism according to claim 11, wherein the portion (portion of 18) is adapted to allow radially outward deflection of the plurality of sheath removal beams (142) during insertion of the medicament container (10) with the protective needle sheath (40) into the case (26) (see fig. 30 and pars. 0090-0091, 18 is arranged radially outwardly around beams 142. When 40 is inserted into 34, 18 allows radially outward deflection of 142 so that 142 is coupled to 40).
Regarding claim 13, Young discloses 
The sheath removal mechanism according to claim 9, wherein one or more of the plurality of sheath removal beams, or the internal casework (24) are ramped for radially inwardly deflecting the plurality of sheath removal beams (142) during removal of the cap (34) from the case (26) (Examiner notes: see fig. 30, the internal casework 24 is ramped for radially inwardly deflecting 124 such that 124 is engaged to the needle sheath 40 and pulled it away from the drug container 10 during removal of 34 from 10).
Regarding claim 14, Young discloses 
The sheath removal mechanism according to claim 1, wherein the plurality of inward ledges (ledges on proximal end portion of 142) is adapted to engage proximally behind a proximal end of the protective needle sheath (40) or into a lateral recess within the protective needle sheath (see fig. 30, ledges on proximal end portion of 142 engage proximally behind a proximal end of 40).
Regarding claim 15, Young discloses 
The sheath removal mechanism according to claim 1, further comprising a ramp on one or more of the plurality of sheath removal beams (ramp on proximal end portion of 142, see figs. 29-30) for engaging the protective needle sheath (40) in a manner to radially outwardly deflect the plurality of sheath removal beams (142) during insertion of the protective needle sheath (40) (see fig. 30 and pars. 0090-0091).
Regarding claim 18, Young discloses 
A sheath removal mechanism (34, figs. 28-30 and pars. 0090-0091) for removing a protective needle sheath (40) from a medicament container (10) that is arrangeable in a medicament delivery device (device 10/14 shown in fig. 1), the sheath removal mechanism (34) comprising: 
a cap (34) attachable to a distal end of the medicament delivery device (distal end of device 10/14, see fig. 30), 
wherein the cap (34) comprises a plurality of sheath removal beams (142) and a plurality of inward ledges (ledges on proximal end portion of 142) respectively arranged on the plurality of sheath removal beams (142) and adapted to engage the protective needle sheath (40), 
wherein the cap (34) defines one or more openings (opening at the distal end of 34, see figs. 29-30) positioned on a lateral area (distal face of 34, see figs. 29-30) and configured to allow insertion of an assembly tool (Examiner notes: the limitation “configured to allow insertion of an assembly tool” is interpreted as functional limitation, and the limitation “an assembly tool” 
wherein the cap (34) defines an outer surface (outer surface of 34) configured to be touched by a user for removing the cap from the distal end of the medicament delivery device (Examiner notes: the limitation “configured to be touched by a user for removing the cap from the distal end of the medicament delivery device” is interpreted as functional limitation. See fig. 34, the cap 34 provides its outer surface for a user to grip to remove the cap 34 from the device 10/14).
Regarding claim 20, Young discloses 
The sheath removal mechanism according to claim 11, wherein one or more of the plurality of sheath removal beams, a proximal face of the portion, or the internal casework (24) are ramped for radially inwardly deflecting the plurality of sheath removal beams (142) during removal of the cap (34) from the case (26) (Examiner notes: see fig. 30, the internal casework 24 is ramped for radially inwardly deflecting 124 such that 124 is engaged to the needle sheath 40 and pulled it away from the drug container 10 during removal of 34 from 10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 6-13, 15-18, 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of U.S. Patent No. 10,188,802 (Hodgson) in view of Perche et al. (US 2016/0243315).
Regarding claim 1, Hodgson discloses all of the elements of the claim (see claims 1 and 10 of Hodgson, or see claims 11 and 13 of Hodgson, or see claim 14 of Hodgson) except for “wherein the cap defines an outer surface configured to be touched by a user for removing the cap from the distal end of the medicament delivery device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Hodgson’s sheath removal mechanism by adding a user grip outer surface to the cap, as taught by Perche, for the purpose of preventing the user’s hand from slipping on the cap when the cap is withdrawn from the medicament delivery device (par. 0051 of Perche). 
Regarding claim 6, see claim 2 of Hodgson.
Regarding claim 7, see claim 1 of Hodgson, or see claim 11 of Hodgson, or see claim 14 of Hodgson for “a plurality of compliant sheath removal beams”.
Regarding claim 8, see claim 3 of Hodgson, or see claim 11 of Hodgson for “a plurality of compliant ledges”, or see claim 14 of Hodgson for “a plurality of compliant ledges”.
Regarding claim 9, see claim 4 of Hodgson, or see claim 12 of Hodgson.
Regarding claim 10, see claim 6 of Hodgson.
Regarding claim 11, see claim 5 of Hodgson, or see claim 12 of Hodgson.
Regarding claim 12, see claim 6 of Hodgson.
Regarding claim 13, see claim 8 of Hodgson.
Regarding claim 15
Regarding claim 16, see claim 1 of Hodgson, or see claim 11 of Hodgson, or see claim 14 of Hodgson.
Regarding claim 17, see claim 9 of Hodgson, or see claim 12 of Hodgson.
Regarding claim 18, Hodgson discloses all of the elements of the claim (see claims 1 and 10 of Hodgson, or see claims 11 and 13 of Hodgson, or see claim 14 of Hodgson) except for “wherein the cap defines an outer surface configured to be touched by a user for removing the cap from the distal end of the medicament delivery device).
However, Perche teaches a sheath removal mechanism (30, figs. 13-19) comprising an outer surface (outer surface of 30) configured to be touched by a user for removing the cap from the distal end of the medicament delivery device (Examiner notes: the limitation “configured to be touched by a user for removing the cap from the distal end of the medicament delivery device” is interpreted as functional limitation. See fig. 18 and pars. 0050-0051 and 0077, the cap comprises gripping means 34 with raised elements 50. Therefore, the cap 30 is configured to be touched by a user for removing the cap from the distal end of the medicament delivery device 10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Hodgson’s sheath removal mechanism by adding a user grip outer surface to the cap, as taught by Perche, for the purpose of preventing the user’s hand from slipping on the cap when the cap is withdrawn from the medicament delivery device (par. 0051 of Perche).
Regarding claim 20, see claim 8 of Hodgson.

Allowable Subject Matter
Claim(s) 2-5, 16-17, 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the double patenting rejections.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Perche et al. (US 2016/0243315), Young et al. (US 2015/0174325) and Abry (US 2010/0286619).
Regarding claim 2, the cited prior arts fail to disclose/teach among all the limitation or render obvious a sheath removal mechanism comprising an assembly tool configured to be inserted through the one or more openings and to engage between two sheath removal beams of the plurality of sheath removal beams for splaying the two sheath removal beams apart, thereby deflecting the two sheath removal beams in a radially outward direction and increasing a clearance defined respectively by two inward ledges of the plurality of inward ledges to allow the protective needle sheath to pass therethrough, in combination with the total structure and function as claimed. 
Perche only discloses a sheath removal mechanism (figs. 13-19) comprising a cap (30) wherein the cap (30) defines one or more openings arranged on a distal face of the cap and configured to allow insertion of an assembly tool (Examiner notes: see figs. 14-16 for the opening arranged on a distal face of cap 30. The limitation “configured to allow insertion of an assembly tool” is interpreted as functional limitation. The opening on the distal face of cap 30 is capable of allowing insertion an assembly tool).
Young only discloses a sheath removal mechanism (fig. 5) comprising a cap (34) wherein the cap (34) define one or more openings arranged on a distal face of the cap and configured to allow insertion of an assembly tool  (Examiner notes: see fig. 5 for the opening arranged on a distal face of cap 34. The limitation “configured to allow insertion of an assembly tool” is interpreted as functional limitation. The opening on the distal face of cap 34 is capable of allowing insertion an assembly tool).

No combination of prior art was found to teach or suggest each and every element of claim 2.
Claims 3-5 are objected by virtue of depending on claim 2.
Regarding claim 16, the cited prior arts fail to disclose/teach among all the limitation or render obvious a sheath removal mechanism comprising plurality of inward ledges wherein the plurality of inward ledges provides a clearance between the plurality of inward ledges sufficiently wide to allow the protective needle sheath to pass therethrough when the plurality of sheath removal beams is in a relaxed state, and wherein one or more snap fits are respectively arranged on the plurality of sheath removal beams in a manner such that the one or more snap fits engage one another to secure neighboring beams of the plurality of sheath removal beams to each other when the plurality of sheath removal beams is deflected radially inward, in combination with the total structure and function as claimed.
Perche only discloses a sheath removal mechanism (figs. 13-19) comprising plurality of inward ledges (40) wherein the plurality of inward ledges (40) provides a clearance (see figs. 14 and 18) between the plurality of inward ledges sufficiently wide to allow the protective needle sheath (20) to pass therethrough when the plurality of sheath removal beams is in a relaxed state (see figs. 13-19).
Young only discloses a sheath removal mechanism (figs. 29-30) comprising plurality of inward ledges (ledges of 142) wherein the plurality of inward ledges (ledges of 142) provides a clearance (see fig. 29) between the plurality of inward ledges sufficiently wide to allow the 
Abry only discloses a sheath removal mechanism (fig. 2) comprising plurality of inward ledges (55) wherein the plurality of inward ledges (55) provides a clearance (see fig. 2) between the plurality of inward ledges sufficiently wide to allow the protective needle sheath (12) to pass therethrough when the plurality of sheath removal beams is in a relaxed state (see figs. 2, 6a-6c).
Claim 17 is objected by virtue of depending on claim 16.
Regarding claim 19, the cited prior arts fail to disclose/teach among all the limitation or render obvious a sheath removal mechanism comprising an assembly tool, in combination with the total structure and function as claimed.
Perche, Young, and Abry only disclose a sheath removal mechanism with an distal opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783